ORDER AND JUDGMENT *
NEIL M. GORSUCH, Circuit Judge.
After another panel of this court issued Callahan v. Unified Government of Wyandotte County, 806 F.3d 1022 (10th Cir.2015), we asked the parties to present supplemental briefs on the question whether that decision controls the disposition of these cases. In their submission, the appellants argue that Callahan controls, noting that these cases and that one arise from the same facts and involve the same legal claims. The appellees do not dispute the appellants’ position but encourage us to revisit the merits of Callahan because it was wrongly decided. The appellees’ invitation, of course, is one we must decline, for a later panel of this court is bound by the decision of an earlier panel. See, e.g., LeFever v. C.I.R., 100 F.3d 778, 787 (10th Cir.1996). Finding Callahan’s guidance controlling, we follow its direction. And so we reverse the district court’s denial of *983qualified immunity to the individual defendants and dismiss the Unified Government’s appeals for lack of jurisdiction. See Callahan, 806 F.3d at 1024.

 After examining the briefs and appellate record, this panel has determined unanimously ■that oral argument would not materially assist in the determination of these appeals. See Fed. R.App. P. 34(a)(2); 10th Cir. R. 34.1(G). These cases are therefore ordered submitted without oral argument. This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel. It may be cited, however, for its persuasive value consistent with Fed. R.App. P. 32.1 and 10th Cir. R. 32.1.